    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

J.D.P., by and through his next          )
friend, LASHUN OLIVER, guardian,         )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )     CASE NO. 2:20-CV-420-WKW
                                         )               [WO]
MONTGOMERY COUNTY                        )
BOARD OF EDUCATION, et al.,              )
                                         )
             Defendants.                 )

                  MEMORANDUM OPINION AND ORDER

      On May 14, 2020, J.D.P., by and through his next friend, Lashun Oliver

(“Plaintiff”), filed a complaint in the Circuit Court of Montgomery County, Alabama

against the following Defendants: the Montgomery County Board of Education

(“the Board”); the Superintendent of the Montgomery County School District, Ann

Roy Moore (“Moore”), in both her individual and official capacities; members of

the Montgomery County Board of Education, Lesa Keith, W. Durden Dean, Eleanor

Lewis Dawkins, Mary Briers, Melissa B. Snowden, Robert Porterfield, and Arica

Watkins-Smith (“Board Members”), all in their individual capacities; Monique

Thomas Caswell (“Caswell”), a teacher at Jefferson Davis High School, in her

individual capacity; David Hodge (“Hodge”), also a teacher at Jefferson Davis High
     Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 2 of 20




School, in his individual capacity; and certain fictitious Defendants. (Doc. # 1-1.)1

In his complaint, Plaintiff alleges state-law claims for outrage and negligent

supervision in addition to violations of the Equal Protection Clause and Due Process

Clause of the Fourteenth Amendment as enforced by 42 U.S.C. § 1983. On June 17,

2020, the Board and the Board Members removed the case to federal court based

upon federal question jurisdiction. 28 U.S.C. §§ 1331(a), 1441, 1446(b).

       Before the court are three separate motions: (1) Motion to Dismiss, filed by

Moore (Doc. # 11); (2) Motion to Dismiss or, in the alternative, Motion for a More

Definite Statement, filed by the Board and the Board Members (Doc. # 12); and (3)

Motion to Dismiss, filed by Hodge (Doc. # 31). For the reasons given below, the

Board and the Board Members’ motion is due to be granted, Moore’s motion is due

to be granted in part and denied in part without prejudice, and Hodge’s motion is

due to be granted.




       1
         In the body of the complaint, Plaintiff names Bobby E. Abrams, Jr., principal at Jefferson
Davis High School, as a defendant in this case. (Doc. # 1-1, at 4.) Plaintiff also references Mr.
Abrams in the headings to Counts 2 and 5 of the complaint. (Doc. # 1-1, at 10, 12.) However,
Mr. Abrams is not listed in the caption of the complaint nor does the record establish that he has
been served. Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served
within 90 days after the complaint is filed, the court—on motion or after notice to the plaintiff—
must dismiss the action without prejudice against that defendant or order that service be made
within a specified time.” Ninety days have passed since the filing of the complaint on May 14,
2020. Accordingly, Plaintiff will be required to show cause why his action against Mr. Abrams
should not be dismissed without prejudice pursuant to Rule 4(m).

                                                2
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 3 of 20




                        I. JURISDICTION AND VENUE

      The court exercises subject matter jurisdiction over the federal-law claims

pursuant to 28 U.S.C. §§ 1331 (federal question), 1343 (civil rights jurisdiction),

1441 and 1446(b)(3) (removal jurisdiction), and supplemental jurisdiction over the

state-law claims under 28 U.S.C. § 1367. Personal jurisdiction and venue are not

contested.

                          II. STANDARD OF REVIEW

      When evaluating a motion to dismiss pursuant to Rule 12(b)(6), the court must

take the facts alleged in the complaint as true and construe them in the light most

favorable to the plaintiff. Resnick v. AvMed, Inc., 693 F.3d 1317, 1321–22 (11th

Cir. 2012). To survive Rule 12(b)(6) scrutiny, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The

well- pleaded factual allegations in the complaint, but not its legal conclusions, are

presumed true. Id. (citation omitted).




                                          3
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 4 of 20




                                    III. BACKGROUND

      This case is about teachers behaving badly. The complaint contains the

following factual allegations. On May 23, 2018, Plaintiff, a seventeen-year-old male

student at Jefferson Davis High School, attended class. Caswell and Hodge, both

teachers at the school, were present in the classroom. However, only Hodge was in

the room for the purpose of teaching Plaintiff; Caswell’s reasons for being in the

room remain unclear. At some point during the lesson, Caswell began to bully,

intimidate, and harass Plaintiff, including the use of a racial slur presumably directed

at Plaintiff. Specifically, Caswell said, “Get that lesson. You the only one. Get that

lesson. That’s what happens when [n-word] be thinking you be playing. See this

teacher’s good. Y’all know me, I’m petty. Hell no, he would be getting’ [sic] this

at summer school. Twenty days, four weeks.” (Doc. # 1-1, at 6 (alteration in

original).) Caswell continued, “Aw, don’t be ashamed now. Because you weren’t

ashamed during the school year. We need to put this on your Snap[chat] so all your

friends can see.” (Doc. # 1-1, at 6 (alteration in original).) While Caswell criticized

Plaintiff, Hodge laughed and made no attempt to intervene.

      To make matters worse, Caswell posted this entire exchange to her social

media account. In addition to the allegations in the complaint, Plaintiff has also

submitted a video recording depicting the events described above. (Doc. # 39.)2 The


      2
          While Plaintiff did not attach the video recording to his complaint, it is both central to
                                                 4
     Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 5 of 20




complaint’s allegations describing the May 23, 2018 episode generally are consistent

with what is shown in the one minute and nineteen second video.

       Following the in-class incident, Plaintiff reported what happened to the Board

and its members. According to Plaintiff, these Defendants failed to provide him with

any relief or counseling. Plaintiff also alleges that “Caswell’s prior history of

aggression and inappropriate behavior toward students was known,” yet no action

was taken to remedy her conduct or remove her from her teaching position. (Doc. #

1-1, at 7.)3

       Based on these allegations, Plaintiff brings five causes of action: (1) violation

of his due process rights under the Fourteenth Amendment against the Board; (2)

violation of his equal protection rights under the Fourteenth Amendment against the

Board, the Board Members (all in their individual capacities), and Moore; (3) a state-

law claim for outrage against Caswell; (4) another state-law claim for outrage against

Hodge; and (5) a state-law claim for negligent supervision against the Board, the

Board Members, Moore, and fictitious Defendants A, B, and C.




his claims and referenced in the complaint. Thus, the video recording may be considered without
converting the motions to dismiss into motions for summary judgment. See Starship Enters. of
Atlanta, Inc. v. Coweta Cnty., 708 F.3d 1243, 1252 n.13 (11th Cir. 2013).

       3
         Notably, the complaint does not identify Caswell’s prior misconduct toward students,
much less the individuals or entities that were allegedly aware of such transgressions.


                                              5
     Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 6 of 20




                                      IV. DISCUSSION

A. Plaintiff Fails to State a Claim for a Substantive Due Process Violation
   Under the Fourteenth Amendment.

       Count 1 against the Board fails as a matter of law because his allegations,

while troubling, do not satisfy the high standard necessary to plausibly establish a §

1983 substantive due process violation4—“arbitrary or conscience-shocking in a

constitutional sense.” Davis v. Carter, 555 F.3d 979, 982 (11th Cir. 2009).

        To succeed on his § 1983 claim, Plaintiff must establish (1) that the Board

deprived him of a right secured by the United States Constitution and (2) that the

Board acted under color of state law. See Arrington v. Cobb Cnty., 139 F.3d 865,

872 (11th Cir. 1998). Where, as here, a plaintiff sues a municipality like the Board,

he “must show: (1) that his constitutional rights were violated; (2) that the

municipality had a custom or policy that constituted deliberate indifference to that

constitutional right; and (3) that the policy or custom caused the violation.”

McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).


       4
          Plaintiff’s complaint fails to specify whether Count 1 alleges a violation of his procedural
due process rights or substantive due process rights under the Fourteenth Amendment. See
McKinney v. Pate, 20 F.3d 1550, 1555 (11th Cir. 1994) (noting that the Fourteenth Amendment
Due Process Clause “provides two different kinds of constitutional protection: procedural due
process and substantive due process”). Plaintiff’s briefing in opposition to the Board’s motion to
dismiss is also silent on the issue. (Doc. # 18.) Despite the lack of clarity, Count 1 is construed
as alleging a violation of Plaintiff’s substantive due process rights. Specifically, Plaintiff alleges
that the Board allowed “severe and pervasive invasions into [his] personal security” and that the
intrusions “strip[ped] the very essence and integrity of his childhood and personhood.” (Doc. # 1-
1, at 9.) Such allegations sound in substantive due process. See generally Albright v. Oliver, 510
U.S. 266, 272 (1994).

                                                  6
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 7 of 20




      Under the Due Process Clause of the Fourteenth Amendment, no state can

deprive “any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1. As mentioned above, “[c]onduct by a government actor

will rise to the level of a substantive due process violation only if the act can be

characterized as arbitrary or conscience-shocking in a constitutional sense.” Davis,

555 F.3d at 982 (citation omitted) (emphasis added). This standard has a high

threshold, and even allegations of “deliberate indifference” do not satisfy its

demands:

      The concept of conscience-shocking conduct duplicates no traditional
      category of common-law fault, but rather points clearly away from
      liability, or clearly toward it, only at the ends of the tort law’s spectrum
      of culpability. The Supreme Court has made clear the due process
      guarantee does not entail a body of constitutional law imposing liability
      whenever someone cloaked with state authority causes harm. Thus, the
      Fourteenth Amendment is not a font of tort law that can be used,
      through section 1983, to convert state tort claims into federal causes of
      action. To rise to the conscience-shocking level, conduct most likely
      must be intended to injure in some way unjustifiable by any government
      interest.

Id. (internal citations and quotation marks omitted); see also Nix v. Franklin Cnty.

Sch. Dist., 311 F.3d 1373, 1376 (11th Cir. 2002) (observing that courts must remain

vigilant “to prevent the Fourteenth Amendment from becoming a surrogate for

conventional tort principles”).

      In Davis, the Eleventh Circuit observed that, in the school setting, it had found

conscious-shocking conduct viable as a substantive due process claim in only two


                                           7
     Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 8 of 20




cases, both involving excessive corporal punishment. See 555 F.3d at 983 (citing

Neal v. Fulton Cnty. Bd. of Educ., 229 F.3d 1069 (11th Cir. 2000), and Kirkland v.

Greene Cnty. Bd. of Educ., 347 F.3d 903 (11th Cir. 2003)). It explained:

      In Neal, the court concluded a high school coach’s conduct rose to the
      level of a constitutional violation. 229 F.3d at 1076. There, the coach
      intentionally struck a student with a metal weight lock, knocking the
      student’s eye out of its socket, as a form of punishment for his
      involvement in a fight with another student. Id. at 1071. In finding a
      violation of the student’s substantive due process rights, the court
      reasoned that the school official “intentionally us[ed] an obviously
      excessive amount of force that presented a reasonably foreseeable risk
      of serious bodily injury.” Id. at 1076. Importantly, it made clear the
      claims of excessive corporal punishment shaped the outcome. Id.
      Similarly, in Kirkland v. Greene County Board of Education, 347 F.3d
      903 (11th Cir. 2003), the court concluded a high school principal
      violated a student’s constitutional rights after he struck the student with
      a metal cane in the head, ribs, and back for disciplinary reasons. Id. at
      904–05.

Id. at 982.

      Both Neal and Kirkland involved direct, intentional physical abuse by a

teacher that resulted in immediate and severe physical injuries to a student. Here,

the allegations do not involve a teacher’s acts of physical abuse against a student.

Rather, Plaintiff’s allegations center on one brief exchange during which Caswell

engaged in verbal harassment and Hodge declined to intervene. The absence of

intentional physical abuse distinguishes this case from both Neal and Kirkland.

      Moreover, while Caswell’s and Hodge’s conduct was wholly unprofessional

given their roles as educators, the verbal harassment at issue does not rise to a


                                          8
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 9 of 20




violation of Plaintiff’s substantive due process rights. See Abeyta v. Chama Indep.

Sch. Dist., 77 F.3d 1253, 1258 (10th Cir. 1996) (holding that no substantive due

process violation occurred when a teacher “called plaintiff a prostitute and

apparently permitted her classmates to taunt her over a period of weeks”); Doe v.

Gooden, 214 F.3d 952, 955 (8th Cir. 2000) (holding that no constitutional violation

occurred when a teacher told students that “their handwriting ‘suck[ed],’ ‘if you had

one eye and half a brain, you could do this,’” and “call[ed] students ‘stupid,’ and

refer[ed] to students as ‘bimbos,’ ‘fatso,’ and the ‘welfare bunch’”); Costello v.

Mitchell Pub. Sch. Dist. 79, 266 F.3d 916, 919–921 (8th Cir. 2001) (holding that a

teacher’s verbal harassment of a student, which included calling the student

“retarded,” “stupid,” and “dumb” in front of her classmates, was not “sufficiently

shocking to the conscience to state a substantive due process claim”).

      Even if it is assumed, arguendo, that Caswell’s and Hodge’s conduct

amounted to a constitutional violation, Plaintiff’s substantive due process claim

against the Board fails for another reason—Caswell’s and Hodge’s actions do not

represent official government policy. A municipality, like the Board, “may not be

held liable for constitutional deprivations on a theory of respondeat superior.” Hill

v. Cundiff, 797 F.3d 948, 977 (11th Cir. 2015) (citing Denno v. Sch. Bd. of Volusia

Cty., Fla., 218 F.3d 1267, 1276 (11th Cir. 2000)). Rather, “municipal liability is

limited to action for which the municipality is actually responsible.” Id. (citation


                                         9
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 10 of 20




and quotations omitted). Hence, “[a] municipality . . . may be held liable ‘only if

such constitutional torts result from an official government policy, the actions of an

official fairly deemed to represent government policy, or a custom or practice so

pervasive and well-settled that it assumes the force of law.’” Id. (quoting Denno,

218 F.3d at 1276).

        Here, the complaint is devoid of any allegations demonstrating that the Board

had a custom or policy that resulted in a violation of Plaintiff’s substantive due

process rights. Thus, the Board may be held liable only if Caswell and Hodge—

both teachers—are officials fairly deemed to represent government policy. Eleventh

Circuit precedent makes clear that they are not. See Doe v. Sch. Bd. of Broward

Cnty., Fla., 604 F.3d 1248, 1263–64 (11th Cir. 2010) (holding that the defendant

school board could not be held liable under § 1983 for the actions of a principal and

an executive director of the school board’s special investigative unit because such

individuals were “not ‘officials fairly deemed to represent government policy’”).

So, if neither a principal nor an executive director is an official fairly deemed to

represent government policy, it follows a fortiori that the actions of a teacher cannot

be attributed to the Board for the purposes of imposing municipal liability under §

1983.

        In sum, Plaintiff’s allegations do not establish that Caswell’s and Hodge’s

conduct satisfies the strict standard of “arbitrary or conscience-shocking.” Nor do


                                          10
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 11 of 20




the allegations establish that Caswell and Hodge were officials fairly deemed to

represent government policy. Accordingly, Plaintiff’s substantive due process claim

is due to be dismissed as a matter of law.

B. Plaintiff’s Equal Protection Claim is Due to Be Dismissed on Shotgun
   Pleading Grounds.

      In Count 2 of his complaint, Plaintiff brings an equal protection claim against

the Board, the Board Members, and Moore. Pursuant to Federal Rule of Civil

Procedure 12(e), the Board and the Board Members move for a more definite

statement concerning Count 2. Their argument is sound.

      “Complaints that violate either [Federal Rule of Civil Procedure] . . . 8(a)(2)

or Rule 10(b), or both, are often disparagingly referred to as ‘shotgun pleading’” and

have been uniformly rejected by the Eleventh Circuit. Weiland v. Palm Beach Cnty.

Sheriff’s Off., 792 F.3d 1313, 1320 (alteration added). Shotgun complaints violate

Rule 8 “by fail[ing] to one degree or another, and in one way or another, to give the

defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Id. at 1323 (alterations added). In some shotgun complaints,

“each count adopts the allegations of all preceding counts, causing each successive

count to carry all that came before and the last count to be a combination of the entire

complaint.” Id. at 1321. In others, the complaint commits “the sin of asserting

multiple claims against multiple defendants without specifying which of the

defendants are responsible for which acts or omissions, or which of the defendants
                                          11
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 12 of 20




the claim is brought against.” Id. at 1323.

      In the instant case, Plaintiff’s complaint is a shotgun pleading in both of the

foregoing ways as it relates to the equal protection claim against the Board, the Board

Members, and Moore.        First, the introduction to Count 1 “realleges all prior

paragraphs of the Complaint as set out here in full.” (Doc. # 1-1, at 9.) Likewise,

Count 2 “realleges all prior paragraphs of the Complaint,” thus making it a

combination of Count 1. (Doc. # 1-1, at 10.) This combination deprives Defendants

of adequate notice of the grounds upon which Plaintiff’s claim rests because it makes

it impossible to discern which factual allegations support Count 1—a substantive

due process cause of action—and which factual allegations support Count 2—an

equal protection cause of action. It is also worth noting that Counts 3–5, state-law

claims for outrage and negligent supervision also suffer from the same defect insofar

as they incorporate “all prior paragraphs of the Complaint.” (Doc. # 1-1, at 10–13.)

Again, this leaves Defendants to speculate as to which allegations form the basis of

Plaintiff’s equal protection claim.

      Second, Plaintiff brings his equal protection claim against eight Defendants.

Nowhere in the Complaint, however, does Plaintiff attempt to draw distinctions

between the conduct of the eight Defendants in relation to this claim. Instead,

Plaintiff lists each of the eight Defendants in the heading to Count 2 followed by the

unhelpful phrase “Collectively referred to as Defendants.” (Doc. # 1-1, at 10.)

                                          12
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 13 of 20




Plaintiff’s failure to delineate which facts apply to which Defendant deprives the

Board, the Board Members, and Moore of the adequate notice to which they are

entitled.

       But that’s not all.       Count 2 uses conclusory and general language like

“Defendants [sic] acts, omissions, and inactions thus directly and proximately

caused a deprivation of Plaintiff’s equal protection . . . in violation of the rights

secured by the 14th Amendment.” (Doc. # 1-1, at 10.) Apart from this vague

language, Plaintiff fails to allege the essential elements and theory upon which his

equal protection claim rests. Moreover, Plaintiff fails to specify whether he brings

Count 2 against Moore in her official or individual capacity. For these illustrative

reasons, Plaintiff’s equal protection claim is due to be dismissed without prejudice.5

C. Plaintiff Fails to State a Claim for Outrage Against Hodge.

       Hodge moves to dismiss Plaintiff’s state-law claim of outrage under Federal

Rule of Civil Procedure 12(b)(6). In support of his motion, Hodge argues that

Plaintiff’s “allegations cannot, as a matter of law, constitute the tort of outrage.”

(Doc. # 31, at 4.) The court agrees.

       Under Alabama law, “[f]or a plaintiff to recover under the tort of outrage, [he]

must demonstrate that the defendant’s conduct (1) was intentional and reckless; (2)


       5
          The pleading deficiencies pointed out in this opinion are illustrative. Plaintiff has the
responsibility to plead his “claim[] discretely and succinctly.” Weiland, 792 F.3d at 1320 (citation
omitted).

                                                13
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 14 of 20




was extreme and outrageous; and (3) caused emotional distress so severe that no

reasonable person could be expected to endure it.” Wilson v. Univ. of Ala. Health

Servs. Found., P.C., 266 So. 3d. 674, 676 (Ala. 2017) (citation omitted) (alterations

added). As explained by the Alabama Supreme Court, “[t]he tort of outrage is an

extremely limited cause of action” and “is viable only when conduct is so outrageous

in character and so extreme in degree as to go beyond all possible bounds of decency,

and to be regarded as atrocious and utterly intolerable in a civilized society.” Little

v. Robinson, 72 So. 3d 1168, 1172–73 (Ala. 2011) (quotations and citations omitted).

Importantly, the tort of outrage “does not recognize recovery for mere insults,

indignities, threats, annoyances, petty oppressions, or other trivialities.” Id. at 1172

(quotations and citations omitted).

      Alabama courts have only recognized outage claims in a handful of extreme

circumstances, illustrating its limited application. See Whitt v. Hulsey, 519 So. 2d

901, 906 (Ala. 1987) (holding that there was “evidence sufficient to support the

claim of outrageous conduct, where the alleged act was the desecration and

destruction of a portion of a family burial ground”); Nat’l Sec. Fire & Cas. Co. v.

Bowen, 447 So. 2d 133, 141 (Ala. 1983) (holding that the conduct at issue, which

included the use of death threats and mock executions, “was so horrible, so atrocious,

so barbaric . . . that no civilized person could be expected to endure the acts

committed without suffering mental distress”); Busby v. Truswal Sys. Corp., 551 So.


                                          14
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 15 of 20




2d 322, 324 (Ala. 1989) (holding that egregious and sustained sexual harassment

constituted outrageous conduct).

      Here, Plaintiff alleges in Count 4 that Hodge engaged in outrageous conduct

when “he laughed at the actions of Defendant Caswell toward Plaintiff and he did

not attempt to stop Defendant Caswell’s actions against Plaintiff.” (Doc. # 1-1, at

11.) That’s it. This lone allegation clearly distinguishes this case from the extreme

conduct complained of in Whitt, Bowen, and Busby. At most, Hodge’s behavior

amounts to an insult or indignity, and that is not enough to establish the tort of

outrage under Alabama law. See Little, 72 So. 3d at 1172 (Ala. 2011). Because

Hodge’s actions fall far short of conduct that is “so outrageous in character and so

extreme in degree as to go beyond all possible bounds of decency, and to be regarded

as atrocious and utterly intolerable in a civilized society,” Plaintiff’s outrage claim

against him is due to be dismissed with prejudice. Id. at 1173.

D. Plaintiff’s Negligent Supervision Claim Fails as a Matter of Law.

      In Count 5 of his Complaint, Plaintiff brings a negligent supervision claim

under Alabama law against the Board, the Board Members, Moore, and fictitious

Defendants A, B, and C. Plaintiff’s negligent supervision claim fails for three

reasons: (1) the Board and Moore, in her official capacity, are entitled to state

sovereign immunity against this claim; (2) “Alabama law does not recognize a cause

of action against a supervisor for that supervisor’s negligent . . . supervision of a


                                          15
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 16 of 20




subordinate,” Hand v. Univ. of Ala. Bd. of Trustees, 304 F. Supp. 3d 1173, 1182

(N.D. Ala. 2018); and (3) fictitious-party pleading is generally not allowed in federal

court.

         Beginning with state sovereign immunity, both the Board and Moore correctly

contend that the doctrine of state absolute immunity provides them protection from

Plaintiff’s negligent supervision claim. Article I, § 14 of the Alabama Constitution

provides that “the State of Alabama shall never be made a defendant in any court of

law or equity.” This constitutional provision creates a “nearly impregnable and

almost invincible wall that provides the State an unwaivable, absolute immunity

from suit . . . in any court.” Ex parte Town of Lowndesboro, 950 So. 2d 1203, 1206

(Ala. 2006) (citations and quotations omitted). Section 14 “affords the State and its

agencies an ‘absolute’ immunity from suit in any court.” Haley v. Barbour Cnty.,

885 So. 2d 783, 788 (Ala. 2004) (citation omitted). And, “[i]t is well settled in

Alabama that ‘[l]ocal school boards are agencies of the State, not the local

governments that they serve, and they are entitled to the same absolute immunity as

other agencies of the State.’” Ex parte Montgomery Cnty. Bd. of Educ., 88 So. 3d

837, 841 (Ala. 2012) (quoting Ex parte Bessemer Bd. of Educ., 68 So. 3d 782, 789

(Ala. 2011)). Based on the foregoing authority, Plaintiff’s negligent supervision

claim against the Board is due to be dismissed with prejudice. Moreover, Moore is

entitled to § 14 immunity to the extent that Plaintiff brings his negligent supervision


                                          16
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 17 of 20




claim against her in her official capacity. See Ex parte Dangerfield, 49 So. 3d 675,

681 (Ala. 2010) (explaining that “[i]t is settled beyond cavil that State officials

cannot be sued for damages in their official capacities”).

         The portion of Count 5 directed at the Board Members and Moore in their

individual capacities fares no better. As another court from this district astutely

noted:

         Whether a plaintiff may bring a claim against an employee for negligent
         supervision and training of a subordinate is not a novel question raised
         for the first time . . . Rather, it is a question that has been frequently
         and unanimously answered by federal courts in Alabama with a
         resounding “no.”

Ghioroaie-Panait v. Rolle, No. 3:17-cv-698-ALB-WC, 2020 WL 130892, at *5

(M.D. Ala. Jan. 10, 2020) (collecting cases). And this makes sense because the

“cause of action for negligent supervision is premised upon the fact that the master

in a master-servant relationship may be ‘held responsible for his servant’s

incompetency.’” Weissenbach v. Tuscaloosa Cnty. Sch. Sys., No. 7:17-cv-001642-

LSC, 2018 WL 5848047, at *7 (N.D. Ala. Nov. 8, 2018) (quoting Lane v. Central

Bank of Ala., N.A., 425 So. 1098, 1100 (Ala. 1983)). Here, the complaint contains

no allegations suggesting that either the Board Members or Moore are in a master-

servant relationship with teachers at Plaintiff’s school. Accordingly, Plaintiff has

not demonstrated that Alabama law recognizes his cause of action for negligent

supervision against the Board Members and Moore, and the weight of authority does


                                            17
    Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 18 of 20




not support his claim. See, e.g., Hand, 304 F. Supp. at 1182; Doe v. City of

Demopolis, 799 F. Supp. 2d 1300, 1311 (S.D. Ala. 2011) (finding that “Alabama

law does not recognize a cause of action against a supervisor or municipality for

negligent supervision/training”); Ott v. City of Mobile, 169 F. Supp. 2d 1301, 1314

(S.D. Ala. 2001) (same).

       Finally, Plaintiff’s negligent supervision claim against fictitious Defendants

A, B, and C fails because “[a]s a general matter fictitious-party pleading is not

permitted in federal court.” Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir.

2010). True, the Eleventh Circuit has “created a limited exception to this rule when

the plaintiff’s description of the defendant is so specific as to be at the very worst

surplusage.” Id. (quotations and citation omitted). However, Plaintiff’s description

of fictitious Defendants A, B, and C6 lacks the necessary specificity to qualify under

this limited exception. Accordingly, Plaintiff’s negligent supervision claim against

these fictitious Defendants is due to be dismissed.




       6
           Plaintiff’s complaint describes fictitious Defendant A as “the person or persons
responsible for evaluating and/or assessing” Caswell and Hodge, fictitious Defendant B as “the
persons or persons responsible for supervising” Caswell and Hodge, and fictitious Defendant C as
“the persons or persons, entity or entities, other than those persons or entities described above,
whose negligence, wantonness or other conduct contributed to causing the occurrence made the
basis of this lawsuit.” (Doc. # 1-1, at 4–5.)


                                               18
     Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 19 of 20




                                 V. CONCLUSION

       Accordingly, it is ORDERED:

1.     The Board’s and the Board Members’ motion to dismiss or, in the alternative,

motion for a more definite statement (Doc. # 12) is GRANTED as follows:

       a.    Count 1, a substantive due process claim against the Board, is

DISMISSED with prejudice.

       b.    Count 2, an equal protection claim against the Board, the Board

Members, and Moore, is dismissed without prejudice. As to this claim, Plaintiff is

granted leave to file an amended complaint, pursuant to Federal Rule of Civil

Procedure 15(a)(2), that complies with the pleading requirements of the Federal

Rules of Civil Procedure and the following requirements of this order. The amended

complaint must set forth, in separately numbered paragraphs, allegations of fact that

are simple, concise, direct, sufficiently detailed, and material to Plaintiff’s equal

protection claim against the Board, the Board Members, and Moore. Plaintiff may

not simply incorporate all factual allegations by reference into every count; rather,

Plaintiff must indicate with clarity which specific factual allegations are material to

the equal protection claim.

2.     Moore’s motion to dismiss (Doc. # 11) is GRANTED as it relates to Plaintiff’s

negligent supervision claim (Count 5), and this claim against Moore is DISMISSED

with prejudice. Moore’s motion to dismiss (Doc. # 11), as it relates to Plaintiff’s


                                          19
     Case 2:20-cv-00420-WKW-KFP Document 40 Filed 02/23/21 Page 20 of 20




equal protection claim (Count 2), is DENIED without prejudice to reassert any

arguments that may be relevant to the amended complaint.

3.      Hodge’s motion to dismiss (Doc. # 31) is GRANTED as it relates to Plaintiff’s

outrage claim (Count 4), and this claim against Hodge is DISMISSED with

prejudice.

4.      The negligent supervision claim against fictitious Defendants A, B, and C is

DISMISSED with prejudice.

5.      Plaintiff shall show cause, on or before March 5, 2021, why his action

against Mr. Abrams should not be dismissed without prejudice pursuant to Rule

4(m).

        Plaintiff is ADVISED that, if he does not file an amended complaint on or

before March 5, 2021, this action will be dismissed without prejudice. Claims and

demands for relief that fail to comply with the Federal Rules of Civil Procedure and

the requirements of this Order may be subject to dismissal without further

opportunities for amendment.

        DONE this 23rd day of February, 2021.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE




                                          20
